Title: George W. Featherstonehaugh to James Madison, 1 March 1829
From: Featherstonhaugh, George William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                March 1. 1829
                            
                        
                         
                        I have directed the Publisher to forward to you a little Work which has engaged some of my hours of a
                            melancholy leisure this winter. Having almost lost every one that was dear to me, and my domestic happiness being entirely
                            broken up, my mind turns willingly to Contemplative pursuits. If you have not read the original, my translation will in an
                            imperfect manner, make you acquainted with some interesting views both of Government and Religion, and never brought
                            forwards with greater Eloquence than in Cicero’s Republic.
                        I must also say that I think the Work is very appropriate for American readers who are actually engaged about
                            the interest of their Country.
                        To you whose Task is well done, and who look with a cheerful benevolence on what is going on around you; I
                            merely offer the work for your Amusement; and as a Testimony of the Constant Admiration I entertain for your Character
                        
                        
                            
                                G. W. Featherstonehaugh
                            
                        
                    